EXHIBIT 10.1




BUFFALO WILD WINGS®

Amendment to Area Development Agreement

THIS AMENDMENT is made and entered into by and among Buffalo Wild Wings
International, Inc., an Ohio corporation ("we," "us" or "Franchisor"), and AMC
Wings, Inc., a Michigan corporation ("AMC", "Developer" or "you"). All
capitalized terms not defined in this Amendment have the meanings set forth in
the Area Development Agreement (defined below). To the extent that the terms of
this Amendment are inconsistent with any of the terms of the Area Development
Agreement, the terms of this Amendment will supersede and govern. This Amendment
is effective on the date we sign below (the "Effective Date").

RECITALS

WHEREAS, Franchisor and Developer are parties to an Area Development Agreement
dated July 18, 2003, as amended December 27, 2003, March 20, 2007, and November
5, 2007 (the "ADA"), pursuant to which Developer was granted the right to
develop and operate twenty-three (23) BUFFALO WILD WINGS restaurants;

WHEREAS, Developer requested the right to develop nine (9) additional BUFFALO
WILD WINGS restaurants under the ADA in the Development Territory as further
specified in Section 4 below, for a total of thirty-two (32) Restaurants; and

WHEREAS, Franchisor has agreed to this request, subject to the terms and
conditions hereof.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that the ADA is amended as follows:

1.

Section 2A of the ADA is deleted and replaced with the following:

"We grant to you, under the terms and conditions of this Agreement, the right to
develop and operate thirty-two (32) BUFFALO WILD WINGS Restaurants (the
"Restaurants") within the territory described on Appendix A ("Development
Territory")."

2.

Section 3A of the MA is amended to include the following language:

Franchisor and Developer acknowledge and agree that Developer previously paid a
Development Fee in the amount of $60,000 to Franchisor on or about July 18,
2003. Franchisor and Developer further acknowledge and agree that, Developer
paid a Development Fee in the amount of $40,000 on or about March 20, 2007.
Franchisor and Developer further acknowledge and agree that, Developer paid a
Development Fee in the amount of $25,000 on or about October 11, 2007. The
initial franchise fee for stores #24432 is $12,500, $6,250 of which will be due
at signing of each Franchise Agreement. Franchisor and Developer further
acknowledge and agree that, on or before the Effective Date of the Amendment,
and in consideration of the Franchisor's grant of rights to develop an
additional nine (9) BUFFALO WILD WINGS Restaurants, Developer shall pay to
Franchisor a Development Fee applicable to these nine (9) Restaurants in the
amount of $31,250. Franchise fees of $25,000 are being waived conditioned upon
the Flint, Michigan location opening on or before December 28, 2008. If the
Flint, Michigan location does not open by December 28, 2008 Developer will pay
$25,000 within 30 days after 12/31/08.




3.

Appendix A attached to the ADA which contains the "Description of Development
Territory" to the ADA is deleted and replaced with the following:

Territory in the Tampa, Florida area: North Boundary: Pasco County line &
Hernando County Line, then eastbound on a line along Pasco County line to Sumter
County Line. East Boundary: Sumter County Line/Pasco County Line southbound to
Hillsborough County Line continuing





south along Hillsborough County Line to Mansatee County, then continuing south
along Manatee County line to Route 72. South Boundary: Route 72 westbound to
Gulf of Mexico. West Boundary: Route 72 & Gulf of Mexico, then north bound along
shoreline of Gulf of Mexico to Tampa Bay, then follow eastern shoreline of Tampa
Bay in a NE direction to City of Tampa; follow Tampa Bay shoreline around Tampa
Bay peninsula, then in a NW direction to intersection with Tampa Bay shoreline
and Hillsborough County line; then northbound along Hillsborough county line to
Pasco County Line eastbound to Route 41 northbound to intersection with Pasco
and Hernando County line.

Territory in Pinnellas Park, Florida: North Boundary: South side of Route 688.
East Boundary: Western shore Tampa Bay. South Boundary: Route 92 & western shore
Tampa Bay to Roosevelt Blvd. West Boundary: Roosevelt Blvd.

Territory in St. Petersburg, Florida: South of Route 688 in St. Petersburg,
Florida with Tampa Bay as east boundary and Gulf of Mexico as west boundary.

Territory in Lee County, Florida: Lee County, Florida with southern boundary
stopping at Exit 128 on I-75.

Territory in Lapeer, Michigan: A four mile radius from the intersection of M-24
and I-69, more precisely described as Latitude 43.0244/Longitude -83.3225.

Territory in Owosso, Michigan: A six mile radius from the intersection of M-21
and M-52, more precisely described as Latitude 42.9975/Longitude -84.1367.

Territory in Adrian, Michigan: A four mile radius from the intersection ofM-34
and US-223, more precisely described as Latitude 41.8891/Longitude -84.0604.

Territory in Marquette, Michigan: A three mile radius from the intersection of
County Hwy 492 and M-41, more precisely described as Latitude 46.5494/Longitude
-87.4558.

Territory in Sault Sainte Marie, Michigan: A three mile radius from the
intersection of Larke Street and 1-75, more precisely described as Latitude
46.4629/Longitude -84.3833.

Territory in Gaylord, Michigan: A four mile radius from the intersection of I-75
and M-32, more precisely described as Latitude 45.0279/Longitude -84.6879.

Territory in Cadillac, Michigan: A three mule radius from the intersection of 34
Mile Road and US-131, more precisely described as Latitude 44.2814/Longitude
-85.3885.

Territory in Alpena, Michigan: A three mile radius from the intersection of M-32
and Bagley Street, more precisely described as Latitude 45.0616/Longitude
-83.4714.

Territory in West Branch, Michigan: A four mile radius from the intersection of
I-75 and Business I-75, more precisely described as Latitude 44.2451/Longitude
-84.2255.

Territory in Downtown Detroit, Michigan: Beginning at the intersection of
Pallister and Rosa Parks Blvd., then east on Pallister to the intersection of
Pallister and Bethune, then east on Bethune to John R, then south on John R to
Mack, then east on Mack to I-75, then south on 1-75 to 1-375, then south on
I-375 to Jefferson, then eat on Jefferson to Rivard, then south on Rivard to the
waterfront, then west along the waterfront to a chord aligned with Trumbull,
then north on Trumbull to Holden, then northwest on Holden to Pallister, then
north on Pallister to the point of beginning.





2




City Limits: The Designated Territory shall also include the city limits of
Belleville, Chesterfield, Flint, Grand Blanc, Traverse City, Petoskey, and Port
Huron in the State of Michigan and the city limits of Lakeland in the State of
Florida.

4.

The table in Appendix B to the ADA, which contains the Development Schedule, is

deleted and replaced with the following:




Restaurant Number

Restaurant Type

Date by Which Franchise Agreement Must be Signed and Site Approval Request Must
be Submitted to us

Date by Which the Restaurant Must be Opened and Continuously Operating for
Business in the Territory

Cumulative number of Restaurants Required to be Open and Continuously Operating
for Business in the Development Territory as of the Date in Preceding Column

1

Free Standing

Date of this Agreement

July 1, 2004

1

2

End Cap

August 1, 2004

July 1, 2005

2

3

End Cap

August 1, 2005

May 1, 2006

3

4

End Cap

March 1, 2006

May 1, 2007

4

5

End Cap

August 1, 2006

September 1, 2007

5

6

TBD

March 1, 2007

November 1, 2007

6

7

TBD

August 1, 2007

March 1, 2008

7

8

TBD

March 1, 2008

November 1, 2008

8

9

TBD

August 1, 2008

March 1, 2009

9

10

TBD

March 1, 2009

November 1, 2009

10

11

TBD

September 1, 2009

May 1, 2010

11

12

TBD

March 1, 2010

November 1, 2010

12

13

TBD

September 1, 2010

May 1, 2011

13

14

TBD

March 1, 2011

November 1, 2011

14

15

TBD

August 1, 2011

April 1, 2012

15

16

TBD

December 1, 2011

August 1, 2012

16

17

TBD

March 1, 2012

November 1, 2012

17

18

TBD

August 1, 2012

April 1, 2013

18

19

TBD

December 1, 2012

August 1, 2013

19

20

TBD

March 1, 2013

November 1, 2013

20

21

TBD

August 1, 2013

April 1, 2014

21

22

TBD

December 1, 2013

August 1, 2014

22

23

TBD

March 1, 2014

November 1, 2014

23

24

TBD

August 1, 2014

April 1, 2015

24

25

TBD

December 1, 2014

August 1, 2015

25

26

TBD

March 1, 2015

November 1, 2015

26

27

TBD

August 1, 2015

April 1, 2016

27

28

TBD

December 1, 2015

August 1, 2016

28

29

TBD

March 1, 2016

November 1, 2016

29

30

TBD

August 1, 2016

April 1, 2017

30

31

TBD

December 1, 2016

August 1, 2017

31

32

TBD

March 1, 2017

November 1, 2017

32





3










5.

Developer acknowledges and agrees to perform his own training beginning in 2009
Restaurants 10 thru 32.

6.

Effect. Except as expressly modified herein, the terms of the ADA control.




DEVELOPER:

US:

AMC WINGS, INC.

BUFFALO WILD WINGS INIFRNATIONAL, INC.




Date:  12/10/2009

Date: _________________________________




_____________________________________

______________________________________

By:

Diversified Restaurant Holdings, Inc.

By:  Sally J. Smith

As Sole Shareholder of AMC Wings, Inc.

Its:   President & CEO

Its:

President & CEO, T. Michael Ansley








4


